             Case 1:14-cv-07694-LJL-JLC Document 125 Filed 11/26/18 Page 1 of 3

                              KASOWITZ BENSON TORRES                          LLP


                                                1633 BROADWAY                             ATLANTA
                                                                                         HOUSTON
                                          NEW YORK, NEW YORK 10019                     LOS ANGELES
      MARK P. RESSLER                                                                      MIAMI
                                                 (212) 506-1700
DIRECT DIAL: (212) 506-1752                                                               NEWARK
  MRESSLER@KASOWITZ.COM                       FAX: (212) 506-1800                     SAN FRANCISCO
                                                                                      SILICON VALLEY
                                                                                      WASHINGTON DC




                                                                  November 26, 2018


     BY ECF

     Honorable John F. Keenan
     United States District Court
     Southern District of New York
     500 Pearl Street, Room 1930
     New York, NY 10007

              Re:     Wang, et al. v. King, et al., Case No. 1:18-cv-08948-JFK;
                      King, et al. v. Wang, et al., Case No. 1:14-cv-07694-JFK

     Dear Judge Keenan:

             Our firm represents Andrew Wang and his father Shou-Kung Wang (the “Wangs”) in the
     above-referenced actions (the “Wang Action” and “King Action,” respectively). We write to
     correct the inaccuracies and misrepresentations contained in the November 19, 2018 letter of
     Sam Israel, counsel for Yien-Koo King (“King”), in her capacity as preliminary executrix of the
     Estate of Chi-Chuan Wang. (King Dkt. 121.) We note that Your Honor has scheduled a pre-
     motion conference for November 27, 2018 concerning the Wangs’ intended motion to
     consolidate the Wang and King Actions, consistent with Your Honor’s October 15, 2018
     Order (the “Consolidation Order”) (Wang Dkt. 9).

              First, Mr. Israel’s accusation that the Wangs are in “violation of an extant discovery
     order” entered by Magistrate Cott because they “failed to produce critical financial documents”
     is false. The Wangs have produced 26,000 of pages of responsive documents to date, and only a
     limited number of specific categories of documents remain outstanding. We have already
     informed Mr. Israel that the Wangs are collecting those documents – some of which are located
     overseas, if they still exist – and, to the extent they can be located, they will be produced
     promptly. The “critical financial documents” referenced by Mr. Israel were included in prior
     productions, and, again, to the extent any categories of documents remain outstanding, they will
     be produced if they can be located.

            Second, Mr. Israel also levels false accusations that Defendants broke promises
     concerning deposition dates. On November 13, 2018, counsel discussed deposition dates for the
     King Action and the outstanding depositions in the action over C.C. Wang’s estate that
      Case 1:14-cv-07694-LJL-JLC Document 125 Filed 11/26/18 Page 2 of 3

KASOWITZ BENSON TORRES                               LLP
Honorable John F. Keenan
November 26, 2018
Page 2
is pending in the Surrogate’s Court of New York County. At no time did we promise opposing
counsel that we would provide deposition dates by November 16, 2018. Rather, we advised
counsel that we would be seeking confirmation that discovery in the two actions had been
consolidated pursuant to the Consolidation Order, and that it was our position that to avoid the
inefficiency of producing a witness twice, consolidation should be addressed before Mr. Wang is
deposed in only one of the two actions.

        Mr. Israel’s assertion that the Wangs made a “unilateral decision to stay depositions” and
“refused to supply deposition dates” is false. As we have informed Mr. Israel, we believe that –
consistent with Your Honor’s Consolidation Order – discovery, including depositions, in the
King Action and the Wang Action should be consolidated given that the actions concern
significantly overlapping facts. The Wangs have not “stayed depositions” at all, but are only
seeking a comprehensive case management schedule for the completion of joint discovery to
avoid having to tender witnesses multiple times in actions that have been consolidated.

        Third, the contention that a pending motion to dismiss filed by a single defendant in the
Wang Action – and potential, but unserved, motions from other defendants – renders
consolidation inappropriate is baseless. As Your Honor has recognized more than once, “the
pendency of a motion to dismiss does not per se entitle the movant to a stay of discovery.”
Moore v Painewebber, Inc., 96 CIV. 6820 (JFK), 1997 WL 12805, at *1 (SDNY Jan. 14, 1997);
see also In re WRT Energy Sec. Litig., 96 CIV. 3610, 1996 WL 580930, at *1 (S.D.N.Y. Oct. 9,
1996) (“While discovery may in a proper case be stayed pending the outcome of a motion to
dismiss, the issuance of a stay is by no means automatic.”). Thus, the pendency of a motion to
dismiss in the Wang Action should have no impact on consolidating discovery and is not a basis
to stay discovery in the Wang Action.

        Fourth, Mr. Israel’s substantive arguments in favor of dismissal of the Wang Action are
without merit. Contrary to counsel’s assertion, and contrary to King’s status in the King Action,
the Wangs are not proceeding on behalf of the Estate of C.C. Wang, but personally. The Wangs
have suffered personal, specific, and independent injuries, including as recently as May 9, 2017
when the Surrogate’s Court issued its ruling that C.C. Wang’s 2003 will was invalid, denied
probate, and revoked Andrew Wang’s appointment as preliminary executor of C.C. Wang’s
estate. See Wang Complaint ¶ 133. Because that injury occurred within the past four years,
straightforward application of the statute of limitations makes clear that the Wangs’ RICO claims
with respect to that injury are timely. Further, contrary to Mr. Israel’s assertion, in their RICO
action the Wangs do not seek review and reversal of the Surrogate’s Court’s decision
invalidating C.C. Wang’s 2003 will. Res judicata does not apply where, as here, the Wangs
were unable to bring their RICO claims in the same action due to the limited jurisdiction of the
Surrogate’s Court. In short, the Wangs have pleaded actionable RICO claims and we believe
that Raymond King’s motion to dismiss – and any additional motions to dismiss – will be
denied.

      Fifth, counsel mischaracterizes the status of the Wang Action. The complaint in the
Wang Action has been served upon one defendant, Raymond King, the son of Plaintiff in
       Case 1:14-cv-07694-LJL-JLC Document 125 Filed 11/26/18 Page 3 of 3

KASOWITZ BENSON TORRES                                 LLP
Honorable John F. Keenan
November 26, 2018
Page 3
the King Action. Mr. Israel’s firm requested, and was provided, waiver of service forms for the
additional defendants, including the plaintiff in the King Action, but has not yet returned the
forms to our office. Any action by King to avoid service of process in the Wang Action – while
invoking the Court’s aid and jurisdiction in the King Action – would be inappropriate, and, to the
extent service has not been completed, it is because Mr. Israel’s firm has not returned the waiver
of service forms.

        Finally, while Mr. Israel concedes that the only remaining claims in the King Action are
claims brought by King solely in her capacity as preliminary executrix of the C.C. Wang Estate,
he neglects to disclose that in the Surrogate’s Court action there is currently pending a petition to
remove King as preliminary executrix on the ground that, among other things, she willfully
violated a court order prohibiting the sale, transfer, or other disposition of property in the C.C.
Wang estate (the “TRO”). The petition asserts that King’s violation of the TRO constitutes a
breach of her fiduciary duties to the C.C. Wang estate and disqualifies her from serving as the
estate’s executrix. Should that petition be granted, King will be removed as executrix of the
estate and she will no longer have standing to bring the King Action. Thus, to the extent the
pendency of a motion to dismiss in the Wang Action supports staying discovery in that case, the
pendency of the petition to remove King in the Surrogate’s Court proceeding equally supports
staying discovery in the King Action.

     We look forward to addressing these and any other issues with Your Honor at the
November 27, 2018 pre-motion conference.


                                                              Sincerely,

                                                              /s/ Mark P. Ressler

                                                              Mark P. Ressler


cc:    All counsel of record (by ECF)
